DETAILED ACTION
The following Allowability Action is in response to Applicant’s Response filed on 10/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-3, 5, 7-14, 21, and 23-28 were previously pending and subject to a non-final Office Action mailed 07/24/2020. Claims 1 and 13 were amended and Claims 29-32 were added. Claims 1-3, 5, 11-14, 21, and 27-32 are currently pending and are allowed as indicated below. 

	Response to Arguments
35 USC § 103
Applicant’s arguments, see pages 9-12 of Applicant’s Response, filed 10/27/2020, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 5, 7-14, 21, and 23-28 has been withdrawn. 


	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Previously cited prior art and current prior art alone or in combination fail to disclose every element of the independent claims. Examiner specifically noting the following limitation as not disclosed in available prior art: “in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location”.
The following are closest prior art:
Yoo et al. (US 2017/0193404) teaches changing a requested pickup location to a selected pickup location based on a weighted cluster of past transport requests. However, Yoo does not teach “in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location”.
Beaurepaire et al. (US 2015/0219464) teaches changing a requested pickup location to a selected pickup location and display two graphic indicators to provide visual feedback that is indicative of the selected pickup location being different than the requested pickup location. However, Beaurepaire does not teach “in response to detecting the 
Aula et al. (US 9631933) teaches “in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location”. However, Aula is not available as prior art due to its effective filing date. 
Flier et al. (US 2017/0059347) teaches determining candidate pickup locations near a user’s current location for pick up. However, Flier is not available as prior art due to its effective filing date and Flier does not teach “in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location”.
WO2019/037549 teaches predicting a destination of a service request based on historical service requests. However, the foreign reference does not teach “in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location”.
Constine teaches Uber developing suggested pickup points where pins may be dropped onto suggest pickup locations. However, Constine was published after Applicant’s effective filing date thus is not available as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628